Citation Nr: 0410084	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  03-13 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1968 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) from 
a May 2002 RO decision which denied service connection for 
hepatitis C.  In August 2003, the veteran testified at an RO 
hearing.


FINDING OF FACT

Hepatitis C began years after service and was not caused by any 
incident of service. 


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active duty in the Army from June 1968 to December 
1969.  Service medical records are negative for any indication of 
hepatitis C.

In January 2000, the veteran filed a VA pension claim, asserting 
that he was permanently and totally disabled due to multiple 
conditions including hepatitis.

In February 2000, the veteran was given a VA liver examination.  
He reported that he had been told at a medical clinic in September 
1999 that he had hepatitis C.  He said that he had not undergone 
any treatment for hepatitis C.  He stated that he had hepatitis B 
with jaundice at the age of 30 (he was born in 1947).  He said 
this was treated with rest and caused him to experience some 
nausea.  He reported no history of blood transfusions.  He gave a 
history of intravenous drug use until 7 years ago.  He said he was 
not currently using drugs.  He indicated a history of high risk 
sexual activity.  He reported a history of alcoholism but said 
that he had been abstinent since September 1999.  Following 
physical examination and testing, he was diagnosed with positive 
hepatitis C antibody.  He was also diagnosed with a history of 
hepatitis B with jaundice at the age of 30, and serology 
compatible with hepatitis B recovery; alcoholism by history, with 
abstinence since September 1999; and intravenous drug use by 
history, but none within the past 7 years.  A VA general medical 
examination also given in February 2000 noted hepatitis C.

In January 2001, the veteran underwent a liver biopsy.  He was 
diagnosed with chronic hepatitis with moderate activity and mild 
fibrosis.  Subsequent VA outpatient treatment records show 
hepatitis C.

Social Security Administration (SSA) records from October 2001 
found the veteran to be under a disability as of September 1999, 
with a primary diagnosis of affective/mood disorders and a 
secondary diagnosis of disorders of muscle ligament and fascia.  
It was noted that he had hepatitis C and a history of alcohol and 
cocaine use.    

In November 2001, the veteran filed a claim for service connection 
for hepatitis C.  He said that he had a blood transfusion during 
service.

In August 2003, the veteran testified at a hearing before the RO.  
He said that he had been told that his hepatitis C was likely 
contracted while he was stationed in Germany from 1968 to 1971.  
He stated that there was a hepatitis C epidemic while he was in 
Germany.  He reported that he began using intravenous drugs after 
he got out of the military.  




II.  Analysis

The file shows that through correspondence, the rating decision, 
the statement of the case, and the supplemental statement of the 
case, the veteran has been notified of the evidence necessary to 
substantiate his claim for service connection for hepatitis C.  
Relevant medical records have been obtained.  An additional VA 
examination is not necessary to decide the claim.  The Board finds 
that the notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection will be granted for disability resulting from 
disease or injury which was incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The evidence shows that hepatitis C was not demonstrated or 
diagnosed during the veteran's 1968-1969 active duty, or at any 
time prior to 1999, approximately 30 years after his service 
separation.  Hepatitis C is not a disease for which presumptive 
service connection may be granted under certain laws and 
regulations.  

The veteran has asserted that he has been told that his hepatitis 
C is related to his service in Germany; however, there is no 
objective evidence to support this assertion.  He has asserted 
that he contracted the hepatitis C virus during an in-service 
blood transfusion while stationed in Germany.  However, there is 
no medical evidence to show he had a blood transfusion during 
service.  On the other hand, there is evidence of post-service 
risk activities, such as intravenous drug abuse, which are a 
possible source of hepatitis C infection.

The medical evidence does not suggest that post-service hepatitis 
C was caused by an incident of the veteran's active service.  
Given the lack of proven predicate facts from the time of service 
(e.g, documented signs or symptoms of possible but undiagnosed 
hepatitis C, documented risk activities for acquiring the 
infection), there is no basis, short of unwarranted speculation, 
upon which a doctor could make an informed medical opinion that 
current hepatitis C is related to service.  

The Board finds it most significant that the veteran's service 
medical records and post-service medical treatment records for 
many years after service are negative as to hepatitis C.  
Therefore, it is unlikely that hepatitis C is related to service.

The weight of the credible evidence demonstrates that the 
veteran's hepatitis C began years after active duty and was not 
caused by any incident of service.  The condition was neither 
incurred in nor aggravated by service.  As the preponderance of 
the evidence is against the claim for service connection for 
hepatitis C, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hepatitis C is denied.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



